    Case 1:19-cr-00575-FB Document 158 Filed 04/09/20 Page 1 of 2 PageID #: 845




                                                                                 Henry E. Mazurek
                                                                                           Partner
                                                                             Direct (212) 655-3594
                                                                               Fax (212) 655-3535
                                                                               hem@msf-law.com

                                           April 9, 2020
Via ECF

Hon. Frederic Block
United States District Court Judge
United States Courthouse
225 Cadman Plaza East
Courtroom 10C South
Brooklyn, NY 11201

        Re:    United States v. Andrew Campos, 19-cr-575

Dear Judge Block:

       We represent Defendant Andrew Campos in the above-captioned case. We write to request
a temporary modification of the Protective Order (ECF Doc. 141) that was earlier entered in this
case governing the dissemination and duplication of discovery material. This requested
modification is presented with consent of the government and is joined by all co-defendants.
Specifically, the requested modification will permit Mr. Campos and his co-defendants to
personally possess and review “Protected Witness Discovery Material” outside the presence of
counsel for the duration of the COVID-19 emergency in the State of New York.

        Presently, the Protective Order severely limits dissemination of certain specifically
designated discovery material by the government, called “Protected Witness Discovery Material.”
Specifically, according to paragraph 3 of the Protective Order, this category of discovery materials
“may not be possessed or accessed by the defendant except when reviewing the Protected Witness
Discovery Material in the presence of defense counsel or defense staff.” (ECF Doc. 141, ¶ 3.) The
COVID-19 pandemic has made this restriction unworkable. Because of the rapid spread of
COVID-19 in New York State, on March 20, 2020, Governor Andrew Cuomo ordered that all non-
essential workers—counsel included—remain at home to slow the spread of COVID-19. 1 This
Order effectively precludes counsel from physically meeting with our clients. Thus, under



1
  See Keshia Clukey and Henry Goldman, “Cuomo Orders 100% of Nonessential N.Y. Workforce
to     Stay    Home,”     Bloomberg     News     (Mar.    20,   2020),    available   at:
https://www.bloomberg.com/news/articles/2020-03-20/n-y-gov-cuomo-100-percent-of-
workforce-must-stay-home.
    Case 1:19-cr-00575-FB Document 158 Filed 04/09/20 Page 2 of 2 PageID #: 846
                                                                               Hon. Frederic Block
                                                                                     April 9, 2020
                                                                                       Page 2 of 2

paragraph 3 of the Protective Order, the defendants in this case are now prevented from reviewing
the “Protected Witness Discovery Material,” in preparation of their own defenses.

       In recognition of these extraordinary circumstances, the parties have agreed to the
following suspension and modifications of paragraph 3 of the Protective Order:

      •   Defendants may review Protected Witness Discovery Material in their personal residences,
          outside the presence of counsel.

      •   Defendants may not copy the Protected Witness Discovery Material, nor share it with, or
          disseminate it to, any other person.

      •   All other provisions governing the broader category of Protected Discovery Material in the
          Protective Order shall continue to apply to all Protected Witness Discovery Material.

      •   As soon as circumstances change such that review of the Protected Witness Discovery
          Material in the presence of defense counsel or defense staff, as provided in the original
          Protective Order, becomes feasible, the defendants and the government agree that these
          modifications shall be terminated unless the Court determines otherwise. The parties shall
          meet and confer as to when the circumstances have so changed, but the government may
          at any time petition the Court to have the original provisions of the Protective Order
          reinstated. 2

   Accordingly, ae respectfully request that the Court “so order” these proposed changes to the
Protective Order.

                                        Respectfully submitted,

                                                /s/ HEM
                                        Henry E. Mazurek
                                        Ilana Haramati
                                        Meister Seelig & Fein LLP
                                        125 Park Avenue, Suite 700
                                        New York, New York 10017
                                        Counsel for Defendant Andrew Campos

cc:       Counsel of Record (via ECF)




2
        By this agreement to modify the Protective Order to account for the changed circumstances
of the COVID-19 pandemic, the defendants do not waive our original objections to the restrictions
on “Protected Witness Discovery Material,” on grounds of being unnecessary and unduly
burdensome which were first raised at the January 16, 2020 conference. Defendants also reserve
our right to re-assert these objections at any time as circumstances warrant.
